

113 HR 3915 IH: To direct the Secretary of Education to modify the FAFSA to include a space for the purpose of identifying whether a student is a foster youth, and for other purposes.
U.S. House of Representatives
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3915IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2014Mr. Grayson introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo direct the Secretary of Education to modify the FAFSA to include a space for the purpose of identifying whether a student is a foster youth, and for other purposes.1.Identification of foster youth on the FAFSASection 483(a) of the Higher Education Act of 1965 (20 U.S.C. 1090(a)) is amended by adding at the end the following:(13)Foster youthThe Secretary shall—(A)include a space on the forms developed under this subsection for the purpose of identifying students who are foster youth or were in the foster care system and who are seeking financial assistance under this title; and(B)notify each student who identifies him or herself under subparagraph (A) as a foster youth or as having been in the foster care system of the student’s potential eligibility for Federal student financial aid, including postsecondary education programs through the John H. Chafee Foster Care Independence Program under section 477 of the Social Security Act (42 U.S.C. 677) and any other Federal programs under which such student may be eligible to receive assistance..